DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 05/24/2022.
Claims 1, 12, 13 and 29 are amended.
Claims 1-29 are pending.
Claims 1-29 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “in response to a request to transfer a value of the digital assets by transmitting, to the at least one computing node, via the unidirectional secure channel, the private key”, the claim language and meaning are  unclear as to what the method step is.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive. 
112
Due to Applicant’s amendments, the prior 112 rejections have been withdrawn.
103
Desmarais discloses using at least one processor of an isolated device associated with a user, wherein said isolated device  is connected through a unidirectional secure channel capable of transmit-only communication, to a network deployed by a plurality of computing nodes regulating digital assets, the at least one processor is used for (¶ 29, 76, 122-124, 144-147, 170, 174, 261, 262, 264, 271-274)
According to the disclosure(¶ 68), “the limited value accounts may be further associated with one or more isolated devices serving as a digital wallet (cold wallet) of the user, for example, a cryptocurrency wallet.”
Desmarais –  The communications between the terminal and the cold storage within enterprise environments or at a service provider facility or system provider facility may use non-physically connected technologies for the passing of the unsigned transaction (inbound data transfer) and a highly secure unidirectional data diode system for the exchange of the partially signed transaction (outbound data transfer)… The cold storage device 324 is not connectable to the Internet….The terminal 320 is configured to not accept any incoming connections from outside the system provider server 328…. terminal (e.g. terminal 320 of FIG. 3) and a cold storage device (e.g. cold storage device 324 of FIG. 3) are provided. The terminal may be in a cold storage-enabled state. The terminal 320 may be offline. The terminal 320 may be logged off. The cold storage device 324 includes a wallet of the blockchain asset to be transacted…. The cold storage device 324 stores a digital wallet in the memory. The digital wallet is and electronic file (e.g. a wallet.dat file) that includes wallet data including user private keys, public keys, scripts (which correspond to addresses), key metadata (e.g. labels), and the transactions related to the wallet. The digital wallet may be a cold wallet.  (¶ 76, 146, 149, 271, 274)
Applicant argues Desmarais does not teach the isolated device. Examiner disagrees. Desmarais (¶ 76) teaches “The communications between the terminal and the cold storage within enterprise environments or at a service provider facility or system provider facility may use non-physically connected technologies for the passing of the unsigned transaction (inbound data transfer) and a highly secure unidirectional data diode system for the exchange of the partially signed transaction (outbound data transfer).” Similar to Applicant’s limitation, the terminal/cold storage are unidirectional and outbound data transfer.  
Moreover, Applicant’s limitations reach beyond independent claim 1’s definition of an isolated device. First claim 1 recites” wherein the at least one computing node is configured to use the private key to release the limited value stored in the at least one account and further configured to conduct at least one transaction which transfers  the requested  value from the at least one account.” Given that Applicant argues for a transmit only device, it is unclear how the computing node has access to the isolated device to enable releasing stored values and conducting transfers of requested values. Secondly, Claims 27 and 28 recite “wherein in order to transfer a value of the digital assets from the isolated device to the another isolated device,” the transfer of values describes transmission but also receipt of those values. It appears the isolated devices are not transmit only, as Applicant argues.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 29 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 29 recite “wherein said isolated device  is connected through a unidirectional secure channel capable of transmit-only communication, to a network deployed by a plurality of computing nodes regulating digital assets… the at least one processor is used for: creating a plurality of accounts associated with the isolated device…. wherein the at least one computing node is configured to use the private key to release the limited value stored in the at least one account and further configured to conduct at least one transaction which transfers  the requested  value from the at least one account”. The claim is unclear and indefinite. The claim recites an isolated transmit only device with a process, creates accounts that store values . The claim language is unclear and indefinite as to how the computing node is capable of access to the isolated transmit only device in order “to use the private key to release the limited value stored in the at least one account and …  conduct at least one transaction which transfers  the requested  value from the at least one account.” Similarly, claims 27 and 28 recite “wherein in order to transfer a value of the digital assets from the isolated device to the another isolated device.” The claims are unclear and indefinite as to the meaning of “transmit-only”  and the other access/receipt functions of the “isolated device”.  Dependent claims 2-28 are also rejected. 
Claims 9 and 17  recite the limitation "the free-to-use state”.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 10-29 are rejected under 35 U.S.C. 103 as being unpatentable over Desmarais et al. (2021/0083872) (“Desmarais”), and in view of Winklevoss et al. (9,892,460) (“Winklevoss”).
Regarding claims 1 and 29, Desmarais discloses using at least one processor of an isolated device associated with a user, wherein said isolated device  is connected through a unidirectional secure channel capable of transmit-only communication, to a network deployed by a plurality of computing nodes regulating digital assets, the at least one processor is used for (¶ 29, 76, 122-124, 144-147, 170, 174, 261, 262, 264, 271-274)
Claim Interpretation- According to the disclosure(¶ 68), “the limited value accounts may be further associated with one or more isolated devices serving as a digital wallet (cold wallet) of the user, for example, a cryptocurrency wallet.”
Desmarais –  The communications between the terminal and the cold storage within enterprise environments or at a service provider facility or system provider facility may use non-physically connected technologies for the passing of the unsigned transaction (inbound data transfer) and a highly secure unidirectional data diode system for the exchange of the partially signed transaction (outbound data transfer)… The cold storage device 324 is not connectable to the Internet….The terminal 320 is configured to not accept any incoming connections from outside the system provider server 328…. terminal (e.g. terminal 320 of FIG. 3) and a cold storage device (e.g. cold storage device 324 of FIG. 3) are provided. The terminal may be in a cold storage-enabled state. .. The cold storage device 324 includes a wallet of the blockchain asset to be transacted…. The cold storage device 324 stores a digital wallet in the memory. The digital wallet is and electronic file (e.g. a wallet.dat file) that includes wallet data including user private keys, public keys, scripts (which correspond to addresses), key metadata (e.g. labels), and the transactions related to the wallet. The digital wallet may be a cold wallet.  (¶ 76, 146, 149, 271, 274)

creating a plurality of accounts associated with the isolated device, each of the plurality of accounts is configured to store a predefined limited value of digital assets,(¶ 145-147, 199, 209, 261)
Desmarais –  The HD wallet is organized as several ‘accounts’ 612. Accounts 612 are numbered, the default account (″″) being number 0. Clients are not required to support more than one account 612—if not, they only use the default account. Each account 612 includes two keypair chains: an internal chain and an external chain… The wallet data 440 includes account data 444 associated with one or more user accounts. The account data 444 includes key data 452 and asset data 462. The key data 452 includes private keys 458 and public keys 456. The asset data 462 may include metadata associated with the transaction (e.g. amount, asset type). The private keys 458 are stored at the memory 404 of the cold storage device. (¶ 199, 261)

computing a plurality of asymmetric cryptographic key pairs each assigned to a respective one of the plurality of accounts, each of the plurality of asymmetric cryptographic key pairs comprising a private key encrypting the respective account and a corresponding public key identifying the respective account(¶ 110, 118, 124, 131-133, 146, 149-152, 195, 199, 235, 256, 261, 262)
Desmarais –the system 300 establishes an offline wallet on the cold storage device 324. The offline wallet may be encrypted. In an embodiment, the offline wallet is an encrypted “wallet.dat” file for Bitcoin. The offline wallet includes the private key for a given wallet. and is therefore able to sign a transaction created for the wallet. In one embodiment, the offline wallet is a type of Hierarchical Deterministic wallet… the blockchain accessor module may be configured to allow the user to exchange information (e.g. addresses) with other blockchain users with whom digital assets are to be transacted. This is possible provided the other users provide their respective accounts for the system provider to provide an address. …. The cold storage device 324 is isolated. The cold storage device 324 cannot communicate freely with the terminal 320….a bank may offer system provider bitcoin wallets tied to their clients' bank accounts… The public key is distributed publicly to serve as an address to receive messages (or transfers) from other users, like an IP address or home address. The private key is kept secret and is used to digitally sign the message (or transaction) sent to other users. … Generating a key pair is analogous to creating an account on the blockchain,… The user wants the private key to remain secret (i.e. known only to the user) in order to maintain the integrity of the user accounts and to maintain control over the assets in the user accounts… The cold storage device 324 stores a digital wallet in the memory. The digital wallet is and electronic file (e.g. a wallet.dat file) that includes wallet data including user private keys, public keys, scripts (which correspond to addresses), key metadata (e.g. labels), and the transactions related to the wallet. The digital wallet may be a cold wallet… The HD wallet is organized as several ‘accounts’ 612. Accounts 612 are numbered, the default account (″″) being number 0. Clients are not required to support more than one account 612—if not, they only use the default account. Each account 612 includes two keypair chains: an internal chain and an external chain.  (¶ 110, 118, 124, 131-133, 146, 149, 233, 256, 261, 262)

transmitting, via the unidirectional secure channel, the public key assigned to each of the plurality of accounts to at least one computing node of the plurality of computing nodes connected to the network (¶ 29, 76, 140, 170, 174, 264, 328)
Desmarais – The communications between the terminal and the cold storage within enterprise environments or at a service provider facility or system provider facility may use non-physically connected technologies for the passing of the unsigned transaction (inbound data transfer) and a highly secure unidirectional data diode system for the exchange of the partially signed transaction (outbound data transfer)…. the network operator terminal 1508 can still connect (directly or indirectly) to a node of the blockchain network 1402 to perform an action such as broadcasting a transaction or to querying/exploring the blockchain….The node and the wallet may be two separate subsystems of a blockchain platform (e.g. MultiChain). The node tracks global blockchain state. The wallet may track transactions of particular interest to an instance, plus it holds keys… The public key is distributed publicly to serve as an address to receive messages (or transfers) from other users, like an IP address or home address. …using the system 300, the user only provides an address via the terminal 320 to which the exchange platform transfers the coins directly… the end user may complete the creation of a multi-signature vault on the terminal 320. The multi-signature vault may include a multi-signature (“m/n”) wallet. The m/n wallet may be stored on the cold storage device 324. The multi-signature wallet is a wallet that requires a plurality of signatures in order for a transaction to be considered valid and ready for broadcast to the blockchain for its verification/confirmation. The multi-signature wallet may prevent unilateral action…The multi-signature wallet may require the signature of at least two parties. (¶ 29, 140, 170, 174, 264, 328)

wherein the at least one computing node is configured to use the private key to release the limited value stored in the at least one account and further configured to conduct at least one transaction which transfers the requested value from the at least one account (¶ 210, 211, 222, 270, 278)
Desmarais –   Accordingly, the process may include the transmission of an unsigned or partially signed transaction which is to be signed by the receiving device using a private key. (¶ 270)

Desmarais does not disclose wherein a number of the created plurality of accounts is determined according to an overall value of the digital assets stored on the isolated device and the predefined limited value of digital assets stored in each of said plurality of accounts; and in response to a request to transfer a value of the digital assets by transmitting, to the at least one computing node, via the unidirectional secure channel, the private key of at least one of the plurality of accounts storing a limited value of the digital assets equal to the requested value to be transferred.

Winklevoss teach wherein a number of the created plurality of accounts is determined according to an overall value of the digital assets stored on the isolated device and the predefined limited value of digital assets stored in each of said plurality of accounts (Figure 6; column 29, line 7-15, column 30, line 33-65, column 33, line 43-59);
Winklevoss -  computer system comprising one or more computers may be used to generate one or more digital asset accounts capable of holding one or more digital math-based assets. In embodiments, such accounts may be associated with digital asset ownership and/or possession without physically holding a digital asset in any location. A digital asset software client, which may comprise part of a digital wallet or may be accessed using a digital wallet, may be used to generate the digital asset accounts.  (column 29, line 7-15)

and in response to a request to transfer a value of the digital assets by transmitting, to the at least one computing node, via the unidirectional secure channel, the private key of at least one of the plurality of accounts storing a limited value of the digital assets equal to the requested value to be transferred(Figure 6B; column 32, line 58-67, column 33, line 1-17, column 51, line 42-67, column 52, line 1-33, 50-58, column 53, line 1-35, column 54, line 28-44, column 56, line 2-36, column 57, line 1-50, column 63, line 1-15)
Winklevoss - In a step 7008, retrieval instructions for retrieving each of the plurality of private key segments may be issued or caused to be issued.In a step 7010, each of the plurality of private key segments may be received at the computer system… the process depicted in FIG. 7 may further comprise the step of accessing, using the computer system, the one or more digital asset accounts associated with the one or more private keys. In further embodiments, the process depicted in FIG. 7 may further comprise the steps of accessing, using an isolated computer of the computer system, wherein the isolated computer is not directly connected to an external data network, the one or more digital asset accounts associated with the one or more private keys; generating, using the isolated computer, transaction instructions comprising one or more transfers from the one or more digital asset accounts; When digital assets are removed from a wallet, a record of the removal and/or wallet destruction can be sent to the system. In the event that wallet keys must be retrieved, the recordation system can be accessed to determine the wallet keys….the trust computer system can send electronically to the AP computer system a public key associated with a trust custody account to receive the digital assets. The AP can then enter the public key into an AP digital wallet on the AP computer system to send the required digital assets (e.g., bitcoins) from the AP account to the trust custody account using the AP's private key and the public key associated with the trust custody account.  (column 32, line 58-67, column 33, line 1-17, column 51, line 42-67, column 52, line 1-33, 50-58, column 53, line 1-35, column 54, line 28-44, column 56, line 2-36, column 57, line 1-50, column 63, line 1-15)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Desmarais, and Winklevoss in order to provide security with authorized access for transactions with digital assets (Winklevoss; column 34, line 14-67).
Regarding claim 2, Desmarais discloses wherein the digital assets comprising a cryptocurrency and the isolated device is a cryptocurrency wallet (¶ 122, 168, 169).  
Regarding claim 3, Desmarais discloses wherein the digital assets comprising instructions for digital transactions of a fiat money (¶ 122, 173, 176).  
Regarding claim 4, Winklevoss teaches wherein the limited value of digital assets is pre- defined (column 52, line 50-58).  
Regarding claim 5, Winklevoss teaches further comprising validating, before transferring the value of digital assets, an overall value of the digital assets stored in the plurality of accounts reported by the at least one computing node according to a consensus among at least some of the plurality of computing nodes (column 52, line 2-58, column 54, line 28-67, column 55, line 1-32, column 57, line 1-50).  
Regarding claim 10, Desmarais discloses wherein the plurality of asymmetric cryptographic key pairs are generated deterministically using a seed uniquely assigned to the user (¶ 148-150, 257).  
Regarding claim 11, Desmarais discloses further comprising generating the seed randomly using at least one random number generator (¶ 183-186, 241-245).   
Regarding claim 12, Desmarais discloses wherein the plurality of asymmetric cryptographic key pairs assigned to the plurality of accounts are generated deterministically based on a plurality of account seeds, each of the plurality of account seeds is generated deterministically based on the seed and the index of a respective one  of the plurality of accounts (¶ 260, 261).  
Regarding claim 13, Winklevoss teaches wherein a plurality of new asymmetric cryptographic key pairs are generated for the plurality of accounts during each initialization process conducted by the user for the isolated device, each of the plurality of new asymmetric cryptographic key pairs is generated deterministically based on an account seed from the plurality of account seed, said account seed is of a respective account and an initialization number indicative of a number of initialization processes conducted for the isolated device (column 19, line 41-62, column 23, line 8-61, column).   
Regarding claim 14, Desmarais discloses wherein the initialization process is a member of a group consisting of: a first-ever initialization process of the isolated device and a recovery process of the isolated device, the recovery process is conducted to restore the isolated device following at least one failure which is a member of group consisting of: the isolated device experienced a memory erasure and the isolated device is associated with the user to replace a scrapped isolated device of the user (¶ 182-190).  
Regarding claim 15, Winklevoss teaches wherein during each initialization process, the isolated device transmits, to the at least one computing node, the public key generated for at least some of the plurality of accounts during each previous initialization process for a predefined number of use cycles (column 29, line 7-67, column 30, line 1-67, column 57, line 1-50).  
Regarding claim 16, Winklevoss teaches further comprising in case the transferred value is transferred from at least one used account in which a received value was stored prior to a most recent initialization, the isolated device transmits to the at least one computing node the private key generated for the at least one account during all previous initialization processes to release the limited value stored in the at least one account (column 32, line 58-67, column 33, line 1-17, column 51, line 42-67, column 52, line 1-33, 50-58, column 53, line 1-35, column 54, line 28-44).
Regarding claim 17, Desmarais discloses further comprising the new private key generated following each transition of each account from the used state to the free- for-use state is generated deterministically using the account seed of the respective account, an initialization seed
Regarding claim 18, Desmarais discloses further comprising the initialization seed computed for each initialization process is deterministically derived from the initialization seed of a succeeding initialization process which is computed in advance for each of the plurality of accounts, such that the isolated device publishes the private key of the at least one account for all previous initialization processes by transmitting the initialization seed of the most recent initialization (¶ 183-186, 239, 242).  
Regarding claim 19, Desmarais discloses further comprising computing a backup value encoding status information of the isolated device comprising at least one of: an overall value of the digital assets stored in the plurality of accounts and a number of initialization processes conducted for the isolated device (Figure 5; ¶ 150, 183, 190-196, 257-260).  
Regarding claim 20, Desmarais discloses wherein during a restoration process at least one limited length string is received to encode the backup value, the isolated device uses the backup value to validate at least some of the status information provided to the isolated device during a recovery process (Figure 5; ¶ 119, 183, 239, 245, 249-256).  
Regarding claim 21, Desmarais discloses further comprising computing the backup value using the seed to support detection of false status information provided to the isolated device during the recovery process, the isolated device verifies the provided status information by matching between the backup value and another value computed for the received status information using the seed (¶ 119, 183-187, 239-254).  
Regarding claim 22, Desmarais discloses wherein the backup value further includes a time of creation of the backup value, the isolated device determines validity of the received status information based on the time of creation derived from the backup value (¶ 187-190).  
Regarding claim 23, Winklevoss teaches further comprising transferring the value of the digital assets by communicating with a group of computing nodes of the plurality of computing nodes of the network, the private key of the at least one account from which the transferred value is transferred is constructed as a plurality of key components each transmitted to a respective one of the computing nodes of the group, the private key required for releasing the limited value from the at least one account is constructed by aggregating the key components of a predefined subset of computing nodes of the group (Figure 5; column 24, line 3-49, column 25, line 23-67, column 26, line 3-64, column, column 28, line 4-67, column 57, line 1-50).   
Regarding claim 24, Winklevoss teaches further comprising using another isolated device for storing, transferring and receiving the digital assets such that values of the digital assets are transferable between the isolated device and the another isolated device by publishing to each other a first partial data value and a second partial data value from which an asymmetric cryptographic key pair is derived for at least one account storing the transferred value  (column 52, line 2-58, column 54, line 28-67, column 55, line 1-32, column 57, line 1-50).  
Regarding claim 25, Desmarais discloses wherein the first partial data value is computed by the isolated device using a first unique seed assigned to the isolated device and the second partial data value is computed by the another isolated device using a second unique seed assigned to the another isolated device (¶ 81, 119, 150, 183-186, 239-245, 257, 260).   
Regarding claim 26, Winklevoss teaches further comprising each first partial data value is computed based on a preceding first partial data value such that given a certain first partial data value all first partial values succeeding the certain first partial data value are deterministically inferable from the certain first partial data value, each second partial data value is computed based on a succeeding second partial data value such that given a certain second partial data value all second partial data values preceding the certain second partial data value are deterministically inferable from the certain second partial data value (column 56, line 2-36, column 63, line 1-15, 43-67).  
Regarding claim 27, Winklevoss teaches wherein in order to transfer a value of the digital assets from the isolated device to the another isolated device, the isolated device shares with the another isolated device the first partial data value associated in the isolated device with a certain account of the plurality of accounts where the certain account and its preceding accounts cumulatively store a designated value of the digital assets defined by transferred value such that the another isolated device has access to the designated digital assets value stored in the certain account and its preceding accounts (column 52, line 2-58, column 54, line 28-67, column 55, line 1-32, column 56, line 2-63, column 57, line 1-50).  
Regarding claim 28, Winklevoss teaches wherein in order to transfer a value of the digital assets from the another isolated device to the isolated device, the another isolated device shares with the isolated device the second partial data value associated in the another isolated device with a certain account of the plurality of accounts where the certain account and its preceding accounts cumulatively store a designated value of the digital assets defined by transferred value such that the isolated device has access to the designated digital assets value stored in the certain account and its preceding accounts (column 56, line 2-67, column 57, line 1-50).   
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Desmarais et al. (2021/0083872) (“Desmarais”), in view of Winklevoss et al. (9,892,460) (“Winklevoss”) and further in view of Moisa (2014/0282938) (“Moisa”).
Regarding claim 6, neither Desmarais nor Winklevoss teaches wherein at any given time each of the plurality of accounts is in one of two states, in a ready-for-use state of the two states a respective account stores zero value of the digital assets and is hence available for storing at least part of a received value, in a used state of the two states the respective account stores the limited value of the digital assets and is hence unavailable for storing additional digital assets.  Moisa teaches wherein at any given time each of the plurality of accounts is in one of two states, in a ready-for-use state of the two states a respective account stores zero value of the digital assets and is hence available for storing at least part of a received value, in a used state of the two states the respective account stores the limited value of the digital assets and is hence unavailable for storing additional digital assets (Abstract; ¶ 7, 11, 38, 44, 56, 58; claim 3, 8, 12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Desmarais, Winklevoss and Moisa in order to efficiently manage the digital transfer of data to accounts with limited capacity (Moisa; ¶ 1-4)
Regarding claim 7, Moisa teaches wherein each of the plurality of accounts is configured to support multiple uses such that a respective account supports multiple use cycles in which the respective account transitions between the two states, wherein a respective account which is currently in the ready-for-use state switches to the used state when at least part of a received value is stored in the respective account, and a respective account which is currently in the used state switches to the ready- for-use state when the limited value stored in the respective account is transferred from the isolated device, a new asymmetric cryptographic key pair is created for the respective account based on a number of use cycles identified for the respective account (Abstract; ¶ 7, 11, 38, 44, 56, 58; claim 3, 8, 12).   
Regarding claim 8, Winklevoss teaches further comprising receiving a value of the digital assets determined according to a received limited length string computed by the at least one computing node, shared by the isolated device and the at least one computing node (column 17, line 16-40, column 23, line 7-24, column 25, line 1-22). Moisa teaches the received value is stored in at least one ready-for-use account of the plurality of accounts which are incrementally indexed according to a deterministically computed order the at least one ready-for-use account having an index subsequent to a most recently used account of the plurality of accounts is determined according to the received value and the limited value (Abstract; ¶ 7, 11, 38, 44, 56, 58; claim 3, 8, 12).    
Regarding claim 9, Moisa teaches discloses wherein the transferred value is transferred from at least one used account of the plurality of accounts which most recently switched from the free-to-use state to the used state (Abstract; ¶ 7, 11, 38, 44, 56, 58; claim 3, 8, 12).    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beadles et al. (2019/0332691) –teaches random generated seed, the hot/cold wallet transfers and multiple accounts with asymmetrical keys.
Lamesh (20210049591) – teaches an isolated digital wallet, the account keys and cryptocurrency transfer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685